t c memo united_states tax_court catherine marie nunez f k a catherine marie uriarte petitioner and robert f uriarte intervenor v commissioner of internal revenue respondent docket no filed date catherine marie nunez pro_se robert f uriarte pro_se matthew d carlson for respondent memorandum findings_of_fact and opinion haines judge the issue for decision is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 f for taxes reported on joint federal_income_tax returns for and years at issue findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference at the time petitioner filed her petition she resided in california petitioner and intervenor were married on date they had one child together robert a uriarte prior to her marriage to intervenor petitioner had two children of her own chrissie m moore chrissie and adrian j van de water in date petitioner and intervenor legally_separated they divorced the following year on date during their marriage petitioner and intervenor owned and operated a copier service alpha copy products alpha petitioner took care of the administrative side of the business she entered data into quickbooks 1unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar organized and filed receipts and invoices answered phones wrote up service calls and paid bills intervenor made sales and serviced alpha’s clients in petitioner began to draw a salary from alpha alpha’s business records including licenses and state payroll tax deposit coupons listed petitioner and intervenor as alpha’s coowners as a coowner petitioner was authorized to write checks from alpha’s business accounts during the years at issue she wrote many checks from alpha’s account some of which were personal petitioner and intervenor filed joint federal_income_tax returns for the years at issue the joint_return reported a total_tax of dollar_figure an estimated_tax penalty of dollar_figure and a tax_liability of dollar_figure the joint_return reported a total_tax of dollar_figure an estimated_tax penalty of dollar_figure and a tax_liability of dollar_figure the joint_return reported a total_tax of dollar_figure an estimated_tax penalty of dollar_figure and a tax_liability of dollar_figure aside from small amounts of interest_income and a dollar_figure gain from the sale of two automobiles in the income reported on the joint returns for the years at issue was attributable to alpha petitioner and intervenor failed to make quarterly payments of estimated_tax and failed to pay the tax shown as due on the joint returns at the time she signed the returns for the years at issue petitioner was aware that intervenor had failed to make the required quarterly estimated_tax payments sometime before petitioner and intervenor filed for bankruptcy they were unable to make the required_payments as required by their bankruptcy plan and their bankruptcy case was dismissed in after falling out of bankruptcy petitioner and intervenor decided to divorce that year they signed a marital settlement agreement which did not address petitioner and intervenor’s joint federal_income_tax liabilities however as part of the marital settlement agreement petitioner assigned all her rights title and interest in alpha to intervenor as his sole and separate_property following the divorce intervenor once again elected to file for bankruptcy petitioner choose not to file for bankruptcy in respondent attempted to collect the unpaid federal income taxes for the years at issue from petitioner on date petitioner filed a form_8857 request for innocent spouse relief requesting relief under sec_6015 from her and tax_liabilities on date she filed a revised form_8857 to include her tax_liability intervenor submitted forms 2the marital settlement agreement characterized alpha as community_property questionnaire for non-requesting spouse in which he objected to petitioner’s request for innocent spouse relief for the years at issue respondent found that petitioner was not eligible for innocent spouse relief and proposed to deny her request for relief under sec_6015 for the years at issue petitioner in turn filed a form statement of disagreement appealing respondent’s preliminary determination petitioner’s case was sent to respondent’s appeals_office appeals for review appeals sent two letters to intervenor informing him of petitioner’s appeal the letters were addressed to the address intervenor listed on his forms both letters were returned as undeliverable appeals then sent duplicate copies of the two letters to petitioner’s home address where intervenor had previously lived all prior written communications with intervenor had been sent to a post office box not the address listed in his forms or petitioner’s home address with no response from intervenor appeals determined that petitioner was entitled to relief under sec_6015 they mailed her a form 870-is waiver of collection restrictions in innocent spouse cases the form 870-is granted relief to petitioner in full for the years at issue the cover letter enclosed with the form 870-is stated that respondent’s decision was contingent upon any response respondent received from intervenor and that respondent would contact petitioner if the determination was revised on the basis of any reply from intervenor petitioner signed the form 870-is on date and returned it to appeals where respondent’s appeals team manager signed the form on date in date intervenor spoke with appeals and informed them that he had been unaware of petitioner’s appeal of the preliminary determination and that he contested her entitlement to innocent spouse relief because intervenor had not had an opportunity to participate in prior appeals proceedings appeals reopened petitioner’s case for innocent spouse relief intervenor argued that petitioner was a part owner of alpha and as a result she should remain jointly liable for the tax_liability attributable to alpha petitioner argued that she was not a coowner of alpha and was only listed on business documents and records because of california’s community_property_laws appeals subsequently denied petitioner’s request for relief in full for each of the years at issue appeals determined that under california’s community_property_laws had petitioner filed a separate_return from intervenor for the years at issue she would have been liable for tax on of alpha’s income thus petitioner should not be entitled to complete relief for the years at issue instead appeals offered petitioner partial relief appeals offered petitioner relief of of the tax_liability attributable to alpha for each of the years at issue petitioner declined appeals’ offer and filed a petition with this court on date petitioner requests full relief from the tax_liability for the years at issue under sec_6015 on date intervenor filed a notice of intervention and was added as a party to this case opinion we must decide whether appeals erred in denying petitioner relief from unpaid joint tax_liabilities for the years at issue petitioner argues she believed intervenor would pay their tax_liabilities and that it is inequitable to hold her liable when the underpayments were attributable to his business respondent now joins petitioner in arguing that she is entitled to innocent spouse relief the commissioner has the discretion to relieve a spouse of joint liability if taking into account all the facts and circumstances it is inequitable to hold that spouse liable for any deficiency or unpaid tax sec_6015 sec_1_6015-4 income_tax regs this court has jurisdiction to determine whether a taxpayer qualifies for relief under sec_6015 sec_6015 i scope of review standard of review and burden_of_proof we begin with the scope of review the standard of review and the burden_of_proof respondent urges us to review the case for abuse_of_discretion to do so however would be to reject our previous holdings that the scope of review and the standard of review are de novo 132_tc_203 130_tc_115 the spouse requesting relief generally bears the burden_of_proof see rule a 119_tc_306 aff’d 101_fedappx_34 6th cir ii equitable relief under sec_6015 the commissioner has outlined procedures to guide internal_revenue_service employees in determining whether a requesting spouse qualifies for equitable relief under sec_6015 see revproc_2003_61 2003_2_cb_296 during the years at issue the requesting spouse had to meet seven threshold conditions before the commissioner would consider a request for relief id sec_4 c b pincite 3see revproc_2003_61 sec_4 2003_2_cb_296 all requesting spouses must meet seven threshold conditions i the requesting spouse filed a joint_return for the taxable_year for which he or she seeks relief ii relief is not available to the requesting spouse under sec_6015 or c iii the requesting spouse applies for relief no later than two years after the date of the service’s first collection activity after date with respect to the requesting spouse iv no assets were transferred between the spouses as part of a fraudulent scheme by the spouses v the nonrequesting spouse did not transfer disqualified assets to the requesting spouse vi the requesting spouse did not file or fail to file the return with fraudulent intent and vii absent enumerated exceptions the income_tax_liability from which the requesting spouse seeks relief is attributable to an item of the individual with whom the requesting spouse filed the joint_return respondent concedes that petitioner has met the preliminary threshold requirements for relief intervenor did not address the threshold requirements in his posttrial brief and thus fails to specifically contest respondent’s concession instead intervenor argues generally that petitioner is not entitled to innocent spouse relief under sec_6015 we must determine whether petitioner met the preliminary threshold requirements of the revenue_procedure we agree with respondent that petitioner met the first six threshold requirements the seventh threshold condition requires that the income_tax_liability from which the requesting spouse seeks relief is attributable to an item of the individual with whom the requesting spouse filed the joint_return the nonrequesting spouse unless one of the following exceptions applies a attribution solely due to the operation of community_property law if an item is attributable or partially attributable to the requesting spouse solely due to the operation of community_property law then for purposes of this revenue_procedure that item or portion thereof will be considered to be attributable to the nonrequesting spouse b nominal ownership if the item is titled in the name of the requesting spouse the item is presumptively attributable to the requesting spouse this presumption is rebuttable for example h opens an individual_retirement_account ira in w's name and forges w's signature on the ira in thereafter h makes contributions to the ira and in takes a taxable_distribution from the ira h and w file a joint_return for the taxable_year but do not report the taxable_distribution on their joint_return the service later proposes a deficiency relating to the taxable ira distribution and assesses the deficiency against h and w w requests relief from joint_and_several_liability under sec_6015 w establishes that w did not contribute to the ira sign paperwork relating to the ira or otherwise act as if w were the owner of the ira w thereby rebutted the presumption that the ira is attributable to w c misappropriation of funds if the requesting spouse did not know and had no reason to know that funds intended for the payment of tax were misappropriated by the nonrequesting spouse for the nonrequesting spouse's benefit the service will consider granting equitable relief although the underpayment may be attributable in part or in full to an item of the requesting spouse the service will consider relief in this case only to the extent that the funds intended for the payment of tax were taken by the nonrequesting spouse d abuse not amounting to duress if the requesting spouse establishes that he or she was the victim of abuse prior to the time the return was signed and that as a result of the prior abuse the requesting spouse did not challenge the treatment of any items on the return for fear of the nonrequesting spouse's retaliation the service will consider granting equitable relief although the deficiency or underpayment may be attributable in part or in full to an item of the requesting spouse revproc_2003_61 sec_4 c b pincite petitioner and respondent argue that alpha was intervenor’s business and that any item of alpha’s income or expense attributable to her is solely due to the operation of california’s community_property law we disagree the record is filled with evidence that petitioner coowned alpha during the years at issue and was heavily involved in its operations petitioner took care of the administrative side of the business she entered data into quickbooks organized and filed receipts and invoices answered phones wrote up service calls paid the company’s bills and coordinated and provided the accountant with all the tax preparation information petitioner also drafted budgets attempting to have her say in how the business was run additionally state filings and business records show that petitioner was an owner of alpha during the years at issue petitioner was listed as an owner of alpha on its business license and on california payroll tax deposit coupons petitioner was also listed on alpha’s fictitious business name statement which states that the business is conducted by husband and wife further the marital settlement agreement divided community_property between petitioner and intervenor as part of the division petitioner assigned to intervenor as his sole and separate_property all of her rights title and interest in alpha petitioner’s own statements and actions lead us to believe she considered herself a coowner of alpha petitioner wrote checks from alpha’s bank accounts for personal expenses including a number of checks to herself to chrissie and out to cash these checks ranged from dollar_figure to dollar_figure further as part of her form 4that said we note that petitioner claims that intervenor disregarded her budgets and ideas and ran the business as he pleased 5checks were written to chrissie van de water which was her maiden name during the years at issue petitioner attached a letter in which she wrote my ex husband roberto uriate wanted to keep the business and he was entrusted to use the income from the business to help me support our son and pay the bankruptcy payments because of this promise i did not ask for any compensation_for my share of the business as his wife of years furthermore we do not find that petitioner qualifies for any of the exceptions under revproc_2003_61 sec_4 as discussed above attribution to petitioner is not solely due to the operation of community_property law additionally petitioner does not qualify for the nominal ownership exception alpha was titled in petitioner’s name and thus there is a rebuttable_presumption that alpha’s items of income and expense are attributable to her petitioner fails to rebut this presumption petitioner was actively involved in the business she signed all paperwork knew her name was on the business licenses and records and used alpha’s funds as if they were her own also petitioner failed to introduce evidence that intervenor misappropriated funds intended to pay their federal tax_liability if anything intervenor has introduced evidence of petitioner’s using thousands of dollars of alpha’s funds for personal expenses funds that could have been used to satisfy their federal tax_liability finally petitioner has not demonstrated that there was abuse not amounting to duress in order to qualify for the fourth and final exception to the seventh threshold requirement a requesting spouse must establish that she was the victim of abuse prior to signing the return at issue and that as a result of that prior abuse the requesting spouse did not challenge the treatment of any items on the return for fear of the nonrequesting spouse’s retaliation though petitioner has introduced evidence of abuse she has not alleged that she signed the returns out of fear in fact petitioner not intervenor worked with the accountant to prepare the returns at issue moreover petitioner wrote a check during the years at issue to the internal_revenue_service for payment of their tax_liability after weighing the evidence we find that petitioner did not meet the seventh threshold requirement of revproc_2003_61 supra after weighing the testimony and evidence in this fact-intensive and nuanced case we hold petitioner is not entitled to relief from joint_and_several_liability for the joint income_tax for each of the years at issue in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
